

116 S3262 IS: True Reciprocity Act of 2020
U.S. Senate
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3262IN THE SENATE OF THE UNITED STATESFebruary 10, 2020Mr. Sullivan (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo state the policy of the United States regarding the need for reciprocity in the relationship
			 between the United States and the People's Republic of China, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the True Reciprocity Act of 2020.
 2.FindingsCongress makes the following findings: (1)In a number of areas, the relationship between the United States and the People’s Republic of China is not fair, equal, or reciprocal.
 (2)The Government of the People's Republic of China requires diplomats, Members of Congress, and other officials of the United States to obtain approval before admittance into the People's Republic of China and sometimes denies the entry of those individuals. Officials of the United States are very restricted with respect to where they can travel and with whom they can meet in the People's Republic of China.
 (3)The Government of the United States requires diplomats of the People's Republic of China to notify the Department of State of their travel and meeting plans, and the Government of the United States sometimes requires such diplomats to obtain approval from the Department of State while traveling in the United States. However, when such approval is required, it is almost always granted expeditiously, and diplomats of the People’s Republic of China are not restricted with respect to where they can travel or with whom they can meet in the United States.
 (4)Diplomats of the People's Republic of China based in the United States generally avail themselves of the freedom to travel to cities in the United States and lobby city councils, mayors, and governors to refrain from passing resolutions, issuing proclamations, or making statements critical of the Government of the People's Republic of China.
 (5)According to the 2018 Integrated Country Strategy of the Department of State on the People’s Republic of China, Chinese law enforcement and security services employ extra-judicial means against U.S. citizens without regard to international norms, including the Vienna Consular Convention and the 1980 U.S.-China Bilateral Consular Convention. These means include broad travel prohibitions, known as exit bans, which are sometimes used to prevent U.S. citizens who are not themselves suspected of a crime from leaving China as a means to pressure their relatives or associates who are wanted by Chinese law enforcement in the United States.. The Department of State also stated that Chinese officials arbitrarily detain and interrogate United States citizens for reasons pertaining to state security and often subject United States citizens to lengthy pretrial detention in substandard conditions while investigations are ongoing.
 (6)The People’s Republic of China is considered one of the least free countries to operate in as a journalist, ranked 177 out of 180 in the 2019 World Press Freedom Index published by Reporters Without Borders, above Eritrea, North Korea, and Turkmenistan.
 (7)According to Freedom House’s 2019 Freedom of the Net annual report, the People's Republic of China was ranked the world’s worst abuser of internet freedoms for the fourth consecutive year with censorship reaching unprecedented levels.
 (8)The Government of the People’s Republic of China restricts the movement of journalists from the United States and journalists representing United States media outlets by denying entry into the People's Republic of China, issuing short visas, and restricting access to people and places unless prior approval is received.
 (9)The Government of the United States generally allows journalists, diplomats, and other citizens of the People's Republic of China to travel freely within the United States, including on college and university campuses and in the halls of Congress.
 (10)The Government of the People’s Republic of China either directly or indirectly funds Confucius Institutes and Confucius Classrooms operated on campuses of institutions of higher education in the United States and in K–12 public school districts, but similar institutes funded by the Government of the United States are prohibited in the People's Republic of China.
 (11)In April 2016, the Government of the People's Republic of China enacted legislation stating that foreign nongovernmental organizations operating in the mainland of the People's Republic of China and in special administrative regions of the People's Republic of China would be subjected to supervision by the Government of the People's Republic of China, and, in December 2019, the Government of the People’s Republic of China announced that it would be imposing sanctions on nonprofit organizations based in the United States, including the National Endowment for Democracy, Human Rights Watch, Freedom House, the National Democratic Institute, and the International Republican Institute, even if those organizations do not operate in the mainland of the People's Republic of China or in special administrative regions of the People's Republic of China.
 (12)When the People's Republic of China joined the World Trade Organization in 2001, the People's Republic of China promised that it would liberalize economically, but, through state mercantilism, has created a severely imbalanced trading relationship with the United States, requiring forced transfers of intellectual property and imposing joint venture requirements and nontariff barriers.
 (13)The People’s Republic of China provides massive subsidies for agriculture, fishery, aluminum and steel, and technology manufacturing industries that distort domestic and global competition in favor of Chinese businesses and at the expense of market access for United States companies. These dis­tor­tion­ary policies harm United States companies, workers, and consumers.
 (14)The People's Republic of China uses multiple tools, including caps on foreign equity ownership, data localization, and other administrative procedures, to coerce foreign companies to transfer technology as a precondition for market access. These policies pose immediate and far-reaching challenges for United States companies, and limit market access for United States products and services.
 (15)The People’s Republic of China’s internet and online restrictions hamper the operations of United States businesses in the People's Republic of China and certain United States technology companies are effectively banned from doing business in the People's Republic of China.
 3.Statement of policyIt is the policy of the United States— (1)to clearly differentiate, in official statements, media communications, and messaging, between—
 (A)the people and culture of the People's Republic of China; and (B)the Government of the People’s Republic of China and the Communist Party of China;
 (2)that ongoing negotiations toward a comprehensive trade agreement should be concluded in a manner that addresses unfair trading practices by the People's Republic of China;
 (3)that such an agreement should, to the extent possible— (A)ensure that the People's Republic of China commits to structural changes in its trade and economic policies;
 (B)hold the People's Republic of China accountable to those commitments; and (C)promote access to reciprocal direct investment; and
 (4)to seek and develop a relationship with the People’s Republic of China that is founded on the principles of basic reciprocity across sectors, including economic, diplomatic, educational, and communications sectors.
			4.Report on the manner in which the People’s Republic of China perpetuates nonreciprocal relations
			 with the United States
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce, the United States Trade Representative, and the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on the manner in which the Government of the People’s Republic of China creates barriers to the work of United States diplomats and other officials, journalists, and businesses, and nongovernmental organizations based in the United States, in the People's Republic of China.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A summary of obstacles that United States diplomats and other officials, journalists, and businesses encounter when attempting to work in the People's Republic of China.
 (2)A summary of the obstacles Chinese diplomats and other officials, journalists, and businesses encounter while working in the United States.
 (3)A description of the efforts that officials of the United States have made to rectify any differences in the treatment of diplomats and other officials, journalists, and businesses by the United States and by the People's Republic of China, and the results of those efforts.
 (4)An assessment of the impact of the sanctions announced by the Government of the People's Republic of China in December 2019 on nonprofit organizations based in the United States, including the National Endowment for Democracy, Human Rights Watch, Freedom House, the National Democratic Institute, and the International Republican Institute, even if those organizations do not operate in the mainland of the People's Republic of China or in special administrative regions of the People's Republic of China.
 (5)An assessment of the adherence of the Government of the People’s Republic of China, in its treatment of United States citizens, to due process and the norms of—
 (A)the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967 (21 UST 77); and
 (B)the Consular Convention, signed at Washington September 17, 1980, and entered into force February 19, 1982, between the United States and the People's Republic of China.
 (6)A summary of the adherence of the People’s Republic of China to its international commitments to the World Trade Organization.
 (7)An assessment of lack of reciprocity between the United States and the People's Republic of China with respect to market access and the impacts of the People's Republic of China’s internet restrictions.
 (8)Recommendations on efforts that the Government of the United States could undertake to improve reciprocity in the relationship between the United States and the People's Republic of China, specifically regarding parity in the areas of diplomatic and market access.
				(c)Form of report; availability
 (1)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified index.
 (2)AvailabilityThe unclassified portion of the report required by subsection (a) shall be posted on a publicly available internet website of the Department of State.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 5.Reciprocity definedIn this Act, the term reciprocity means the mutual exchange of privileges between governments, countries, businesses, or individuals.